Citation Nr: 0738231	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Waco, Texas which denied entitlement to the benefits 
sought. 

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran was engaged in combat operations while 
serving in Vietnam during 1967 and 1968.  

3.  Current hearing loss and tinnitus are reasonably related 
to acoustic trauma sustained in service.    

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral 
sensorineural hearing loss are reasonably met.  38 U.S.C.A. 
§§ 1110, 1112, 1154(b), 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2. The criteria for service connection for tinnitus are 
reasonably met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
military service records and the veteran was afforded a VA 
medical examination in April 2006.  Significantly, neither 
the veteran nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d), as well as for disability which is 
proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a).

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service-
connected. See H.R.Rep. No. 1157, 77th Cong., 1st Sess. 2 
(1941) ("The language of the bill has been carefully 
selected to make clear that a statutory presumption in 
connection with determination of service-connection is not 
intended. The question as to whether any disability was or 
was not incurred in active military service is recognized as 
a question of fact."). The veteran must meet his evidentiary 
burden with respect to service connection. Section 1154(b) 
does, however, considerably lighten the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service. Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).

Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute. As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease." 38 
U.S.C. § 1154(b). As the second step, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service." 
Id. The statute provides that if these two inquiries are met, 
the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no 
official record of such incurrence exists. Id. Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.
  
"Nowhere do VA regulations provide that a veteran must 
establish service connection through medical records alone." 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). Lay 
evidence may provide sufficient support for a claim of 
service connection, and it is error for the Board to require 
medical evidence to support that lay evidence. See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Claimant's evidentiary 
assertions must be accepted as true for purpose of 
determining whether claim is well grounded except when the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102. When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).
Analysis

A review of the veteran's service medical records indicates 
that an examination of the veteran's hearing was conducted at 
the time of the veteran's induction in September of 1966.  An 
additional examination was conducted at the time of the 
veteran's separation from active service two years later in 
July of 1968.   Both examinations found the veteran's hearing 
with normal ranges.  

Post-service, the veteran underwent an examination by a 
private audiologist in November of 2002.  That examination 
found severe high frequency hearing loss on the right and 
severe to profound high frequency hearing loss on the left.  

In January of 2006 another private audiologist wrote a letter 
on behalf of the veteran.  In that correspondence the 
audiologist diagnosed the veteran with bilateral moderate to 
severe hearing loss and tinnitus and offered the opinion that 
it was at least as likely as not that the veteran's hearing 
loss and associated tinnitus was caused or contributed to by 
his exposure to acoustic trauma during active service.  The 
audiologist noted that post-service the veteran worked in a 
quiet environment and did not engage in hobbies that might 
expose the veteran to acoustical trauma.  

The veteran underwent an VA examination in April of 2006.   
The examiner diagnosed the veteran with mild to moderately 
severe sensorineural hearing loss on the right and severe 
sensorineural hearing loss on the right, as well as bilateral 
tinnitus.  However, the examiner disagreed strongly with the 
opinion offered by the veteran's private audiologist.  Based 
primarily on the veteran's separation examination, which the 
examiner stated was in the "normal range," the examiner 
expressed the opinion that it was less likely than not that 
the veteran's hearing loss was related to military service.  

Of record is a December 15, 2005 letter from the veteran's 
former 1st Lieutenant in Vietnam.  The officer relates that 
the veteran was exposed to hours of live fire exercises in 
August of 1967, as well as daily testing of vehicle mounted 
weapons.  The Lieutenant states that the veteran was part of 
a convoy that was ambushed in September of 1967 and in which 
twenty-seven trucks were destroyed by enemy forces.  The 
Lieutenant recalled that the explosions and battle sounds 
could not be described but ringing in the ears and difficulty 
hearing persisted for days afterward.  

Also described were combat operations in November and 
December of 1967.  During that time the veteran's duties 
required him to be within yards of active 155mm artillery for 
thirty-eight consecutive days.  The Lieutenant stated that 
the veteran was again stationed in close proximity of active 
artillery from January to July of 1968.  Finally, The 
Lieutenant asserted that the unit's base camp received an 
average of 1100 rounds of enemy artillery fire per day from 
January through April of 1968.  

Based upon the above evidence the Board finds that there is a 
preponderance of evidence which supports that the veteran was 
"engaged in combat" as described in 38 U.S.C. § 1154(b).  
Additionally, the proffered evidence is "consistent with the 
circumstances, conditions, or hardships" of service.  As 
such, the Board is required to accept the veteran's evidence 
as "sufficient proof of service-connection."   Thus, the 
veteran has shown through medical evidence a current 
disability, and sufficient proof that said disability is 
service connected.

The Board has been given two differing medical opinions 
regarding a causal nexus between the veteran's current 
disability and active service.  It is well established that a 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. 
Giving the veteran the benefit of the doubt, and resolving 
all disputes in favor of the veteran, the Board finds that 
the opinion of the audiologist who concluded that the 
veteran's hearing loss and tinnitus are at least more likely 
than not related to acoustic trauma in service is sufficient 
to support a grant of service connection. 




ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


